DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 6 of the response, filed 09/02/2021, with respect to the previous objections to Claim 1, have been fully considered and are persuasive.  The informalities have been removed from Claim 1; therefore, the previous objections to Claim 1 have been withdrawn.  However, new objections have been made to Claim 1 due to new informalities present in the claim.
Applicant's arguments filed 09/02/2021, regarding the objections to Claim 8, have been fully considered but they are not persuasive.  Claim 8 still discloses the limitation “is closer”.  In addition, Claim 8 contains another informality due to the amendments to the claim.
Applicant’s arguments, see Page 7 of the response, filed 09/02/2021, with respect to the previous rejection(s) under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The previous indefiniteness has been removed from the claims.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. §112(b) due to new indefiniteness present in the claims.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
“genetratrix” in Claim 1, Line 3 should read “generatrix”.
The comma after “wherein” in Claim 1, Line 15 and Claim 8, Line 16 should be deleted.
“is closer” in Claim 8, Line 23 should read “gets closer”.  
Appropriate correction is required.
Applicant is advised that should Claim 5 be found allowable, Claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitations "the front side" in Lines 19 and 20, respectively, and “the cross-section” in Lines 21 and 22, respectively.  There is insufficient antecedent basis for these limitations in the claims.  Neither Claim 1 nor Claim 8 disclose a front side or a cross-section prior to the recitation of “the front side” and “the cross-section”.

Claims 2, 5-7, and 9-11 are rejected due to their dependence upon rejected independent Claims 1 and 8.
Allowable Subject Matter
Claims 1 and 8 would be allowable if rewritten or amended to overcome both the objections to the claims and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  See previous office action for reasons for allowance.
Claims 2-3, 5-7, and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564.  The examiner can normally be reached on M-F 8 AM-5:30 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L SEHN/Examiner, Art Unit 3745      

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745